2 N.Y.3d 819 (2004)
ALLEN HYMAN et al., Appellants,
v.
QUEENS COUNTY BANCORP, INC., Doing Business as QUEENS COUNTY SAVINGS BANK, Respondent.
Court of Appeals of the State of New York.
Submitted April 5, 2004.
Decided June 8, 2004.
Motion, insofar as it seeks to dismiss the appeal from that portion of the Appellate Division order that dismissed the appeal to that Court from Supreme Court's order denying appellants' motion for "leave to renew and reargue," granted, without costs, upon the ground that such part of the order does not finally determine the action within the meaning of the Constitution; motion to dismiss the appeal otherwise denied. Motion to strike material from the record on appeal and references thereto in appellants' brief granted to the extent that the two additional photographs and the Edelson affidavit submitted on the motion for "leave to renew and reargue" and references thereto in appellants' brief are deemed stricken. Motion for an enlargement of the time to file a respondent's brief to 30 days after disposition of this motion granted.